Citation Nr: 0819081	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the appellant has basic eligibility for non-service-
connected pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1962 to May 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision letter of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia that denied the veteran's claim of 
entitlement to service connection for pension benefits.

VA received a written statement from the veteran in February 
2005, which had been forwarded by the veteran's United States 
Senator, which expressed disagreement with the September 2004 
decision letter.  The Board construes this writing as a 
timely notice of disagreement with the September 2004 
decision letter.  The veteran was subsequently issued a 
Statement of the Case from the RO, and perfected a timely 
appeal to the Board.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on 
March 21, 2007.  However, the veteran failed to report to the 
hearing.  As the record does not contain further explanation 
as to why the veteran failed to report to the hearing, or any 
additional requests for an appeals hearing, the Board deems 
the veteran's request for an appeals hearing withdrawn.  See 
38 C.F.R. § 20.704 (2006).


FINDING OF FACT

The veteran did not have active military, naval, or air 
service (1) for ninety days or more during a period of war, 
(2) during a period of war when he was discharged or released 
from such service for a service-connected disability, (3) for 
a period of ninety consecutive days or more during a period 
that began or ended during a period of war, or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.


CONCLUSION OF LAW

The veteran is not eligible for VA non-service-connected 
pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.2, 3.6(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The veteran argues that he is entitled to non-service-
connected pension benefits.

Nonservice-connected disability pension payments may be made 
to a veteran of a war who has the requisite service and who 
is permanently and totally disabled.  38 U.S.C.A. § 1521(a).  
A veteran meets such service requirements if such veteran 
served in the active military, naval, or air service (1) for 
ninety days or more during a period of war, (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability, (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war, or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. 
§ 1521(j).

VA presently recognizes the following as periods of war: 
January 1, 1817 through December 31, 1898, inclusive; April 
21, 1898 through July 4, 1902, inclusive; May 9, 1916 through 
April 5, 1917; April 6, 1917 through November 11, 1918, 
inclusive; December 7, 1941 through December 31, 1946, 
inclusive; June 27, 1950 through January 31, 1955, inclusive; 
August 5, 1964 through May 7, 1975, inclusive; and August 2, 
1990 through a date to be prescribed by Presidential 
proclamation or law.  38 C.F.R. § 3.2.

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a).

Records from the National Achieves and Records Administration 
and, specifically, the veteran's form DD 214, indicate that 
the veteran had active service from February 23, 1962, to May 
7, 1964.  The veteran's DD 214 also indicates that the 
terminal date of his reserve obligation was March 4, 1968.  
In an August 2005 statement, the veteran also asserted 
reserve duty from June 1974 to June 1976.

There are no records that indicate that the veteran had 
active duty, any period of active duty for training during 
which the veteran was disabled from a disease or injury 
incurred or aggravated in line of duty, or any period of 
inactive duty training during which the veteran was disabled 
from an injury incurred or aggravated in line of duty or from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident, which occurred during such 
training, for ninety days or more during a period of war, 
during a period of war when he was discharged or released 
from such service for a service-connected disability, for a 
period of ninety consecutive days or more with such period 
beginning or ending during a period of war, or for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  The 
record indicates that he veteran had verified active service, 
no part of which was during a period of war.  It also 
indicates reserve service, but dies not indicate any form of 
service required for non-service-connected disability pension 
payments.

The Board recognizes the veteran's arguments that he had 
reserve duty during a period of war and was willing to have 
active service during that period, and that he had active 
duty training in 1974-1976.  However, the law specifically 
limits non-service-connected disability pension payments to 
certain requisite service, as described in 38 U.S.C.A. 
§ 1521.  Despite efforts to obtain the veteran's service 
records, the record does not reflect that the veteran had 
this requisite service, either between 1974 and 1976, or at 
any other time.

Accordingly, the veteran does not have basic eligibility for 
non-service-connected pension benefits.


ORDER

Entitlement to non-service-connected pension benefits is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


